Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, and 21 objected to because of the following informalities:
Claim 1, lines 8-9: “a first related data sets” should be corrected to “a first related data set”.
Claim 12, line 11: “a first related data sets” should be corrected to “a first related data set”.
Claim 21, line 10: “a first related data sets” should be corrected to “a first related data set”.
Claim 21, line 11: “visualization” should be corrected to “visualization.”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 - 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12, and 21 recite the limitation “wherein the visualization is centered on the marker for each of the plurality of related data sets”. The limitation “centered” is further defined in para[0060] – para[0062] of the Specification and Figure 6A of the Drawings. It is unclear from the language of the claims and representation in the Drawings what the scope of the limitation “centered” is. Figure 6A is an example visualization of stacked data (see Figure 6A of the Drawings; and para[0014] and para[0062] of the Specification.), where element 616 is labeled as “Logs centered on the marker pick”. However, it is clear from Figure 6A that the visualization 614 is not “centered on the marker” (i.e. element 616). The Claims and Specification contain interpretations of “centered” that conflict with the standard definition of “centered” and fail to provide a clear definition of how “centered” should be interpreted.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), First paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an interpretation” in claims 1, 12, and 21 is a relative term which renders the claim indefinite. The term “an interpretation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “an interpretation” renders the limitation “common entity” indefinite as a person of ordinary skill in the art would not know the scope of an interpretation of a common entity. For the purposes of examination the limitation “an interpretation of common entity” will be interpreted as a common entity.
The term “centered” in claims 1, 12, and 21 is a relative term which renders the claim indefinite. The term “centered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “centered” renders the (see Figure 6A of the Drawings; and para[0014] and para[0062] of the Specification.), where element 616 is labeled as “Logs centered on the marker pick”. However, it is clear from Figure 6A that the visualization 614 is not “centered on the marker” (i.e. element 616). The Claims and Specification contain interpretations of “centered” that conflict with the standard definition of “centered” and fail to provide a clear definition of how “centered” should be interpreted. Further, clarification of the limitation “centered” would be appreciated.
Claims 1, 12, and 21 recite the limitation "the marker for a first related data sets" in lines 8-9 of claim 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “the marker for a first related data sets” is the same marker as the marker defined in the limitation “each of the plurality of related data sets including a marker” or is a new marker. This rejection could be overcome by amending the claim language to clarify what marker is being used to identify the misalignment.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to Claim 1 the limitation(s):
generating a display representation of each of a plurality of related data sets associated with a subsurface formation, the display representation for each of the plurality of related data sets including a marker representing an interpretation of common entity in each of the related data sets; and 
generating in the display representation a visualization of stacked data from each of the plurality of related data sets, 
wherein the visualization is centered on the marker for each of the plurality of related data sets such that mis-alignment of the marker for a first related data sets among the plurality of related data sets is identifiable from the visualization.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “generating a display representation of each of a plurality of related data sets” and “generating in the display representation a 
The limitation(s) regarding “including a marker representing an interpretation of common entity in each of the related data sets”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “one or more processors” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “one or more processors” language, “including” in the context of this claim encompasses the user manually including a marker in each of the data sets.
The limitation(s) regarding “wherein the visualization is centered on the marker for each of the plurality of related data sets such that mis-alignment of the marker for a first related data sets among the plurality of related data sets is identifiable from the visualization”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “one or more processors” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“one or more processors” which does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

As such Examiner does NOT view that the claims: 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or 
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors” is viewed as generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Lolla et al. 

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “one or more processors” can be viewed as any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claims 12 and 21 recites the additional elements of “program code” and “a computer readable medium” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claims 2-6, 8-9, 13-17, and 19-20 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept” or “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more.
Claims 9-11 and 20 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 7 and 18 recite generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 12, 17-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lolla et al. (US 20190302291 A1).

Regarding Claim 1. Lolla teaches:
A method implemented by one or more processors (See para[0245]: multi-processor computer system.), the method comprising: 
generating a display representation of each of a plurality of related data sets associated with a subsurface formation (See Figures 8A – 8C and para[0124]: five trace sets corresponding to receivers R1, R2, R3, R4, and R5.), the display representation for each of the plurality of related data sets including a marker representing an interpretation of common entity in each of the related data sets (See Figures 8A – 8C and para[0129]: solid vertical lines (such as 810 for R1) indicate the P-wave arrival picks on each trace set.); and 
generating in the display representation a visualization of stacked data from each of the plurality of related data sets (See Figures 8A – 8C) (Examiner note: the broadest reasonable interpretation of “stacked” includes stacking the data as shown in Figures 8A – 8C of Lolla.), 
(See Figures 8A – 8C) (Examiner note: the lines 810 and 814 shown in figure 8B of Lolla are centered similar to how the marker in figure 6A of Applicant’s Specification is centered.) such that mis-alignment of the marker for a first related data sets among the plurality of related data sets is identifiable from the visualization (See Figures 8A – 8C and para[0132] – para[0133]: in 830, which is corrected for the S-wave travel times, the S arrivals such as 832 are aligned. It is evident, however, that the P picks 834 are not aligned.).

Regarding Claim 6. Lolla teaches:
The method of claim 1, 
further comprising generating the marker for each of the plurality of related data sets (See Figures 8A – 8C and para[0129]: solid vertical lines (such as 810 for R1) indicate the P-wave arrival picks on each trace set.).

Regarding Claim 7. Lolla teaches:
The method of claim 6, 
wherein generating the marker is performed by an analytical tool (See Fig. 8A, Fig. 8C, and para[0126]: Alternatively, the step ratios of successive local maximum values s(ti)=m(ti)/m(ti -1) may be computed, and the first time t*i for which s(t*i) exceeds a configured absolute threshold may be identified and marked as a possible arrival time of the P-wave.).

Regarding Claim 8. Lolla teaches:
The method of claim 6, 
wherein generating the marker is performed in response to user input (See para[0159]: When processing an event in manual mode, this may be recognized by the analyst and remedied by making at least one S pick.).

Regarding Claim 12. Lolla teaches:
An apparatus, comprising: 
one or more processors (See para[0245]: multi-processor computer system.); and 
program code (See para[0212]: computer-based algorithms or programs.) configured upon execution by the one or more processors to: 
generating a display representation of each of a plurality of related data sets associated with a subsurface formation (See Figures 8A – 8C and para[0124]: five trace sets corresponding to receivers R1, R2, R3, R4, and R5.), the display representation for each of the plurality of related data sets including a marker representing an interpretation of common entity in each of the related data sets (See Figures 8A – 8C and para[0129]: solid vertical lines (such as 810 for R1) indicate the P-wave arrival picks on each trace set.); and 
(See Figures 8A – 8C) (Examiner note: the broadest reasonable interpretation of “stacked” includes stacking the data as shown in Figures 8A – 8C of Lolla.), 
wherein the visualization is centered on the marker for each of the plurality of related data sets (See Figures 8A – 8C) (Examiner note: the lines 810 and 814 shown in figure 8B of Lolla are centered similar to how the marker in figure 6A of Applicant’s Specification is centered.) such that mis-alignment of the marker for a first related data sets among the plurality of related data sets is identifiable from the visualization (See Figures 8A – 8C and para[0132] – para[0133]: in 830, which is corrected for the S-wave travel times, the S arrivals such as 832 are aligned. It is evident, however, that the P picks 834 are not aligned.).

Regarding Claim 17. Lolla teaches:
The apparatus of claim 12, 
wherein the program code is further configured to generate the marker for each of the plurality of related data sets (See Figures 8A – 8C and para[0129]: solid vertical lines (such as 810 for R1) indicate the P-wave arrival picks on each trace set.).

Regarding Claim 18. Lolla teaches:
The apparatus of claim 17, 
(See Fig. 8A, Fig. 8C, and para[0126]: Alternatively, the step ratios of successive local maximum values s(ti)=m(ti)/m(ti -1) may be computed, and the first time t*i for which s(t*i) exceeds a configured absolute threshold may be identified and marked as a possible arrival time of the P-wave.).

Regarding Claim 19. Lolla teaches:
The apparatus of claim 17, 
wherein generating the marker is performed in response to user input (See para[0159]: When processing an event in manual mode, this may be recognized by the analyst and remedied by making at least one S pick.).

Regarding Claim 21. Lolla teaches:
A program product (See para[0212]: computer-based algorithms or programs.), comprising: 
a computer readable medium (See para[0245]: multi-processor computer system.); and 
program code stored on the computer readable medium and configured upon execution by one or more processors(See para[0212]: computer-based algorithms or programs.) to generate a display representation of each of a plurality of related data sets associated with a (See Figures 8A – 8C and para[0124]: five trace sets corresponding to receivers R1, R2, R3, R4, and R5.), 
the display representation for each of the plurality of related data sets including a marker representing an interpretation of common entity in each of the related data sets (See Figures 8A – 8C and para[0129]: solid vertical lines (such as 810 for R1) indicate the P-wave arrival picks on each trace set.); and 
generating in the display representation a visualization of stacked data from each of the plurality of related data sets (See Figures 8A – 8C) (Examiner note: the broadest reasonable interpretation of “stacked” includes stacking the data as shown in Figures 8A – 8C of Lolla.), 
wherein the visualization is centered on the marker for each of the plurality of related data sets (See Figures 8A – 8C) (Examiner note: the lines 810 and 814 shown in figure 8B of Lolla are centered similar to how the marker in figure 6A of Applicant’s Specification is centered.) such that mis-alignment of the marker for a first related data sets among the plurality of related data sets is identifiable from the visualization (See Figures 8A – 8C and para[0132] – para[0133]: in 830, which is corrected for the S-wave travel times, the S arrivals such as 832 are aligned. It is evident, however, that the P picks 834 are not aligned.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 

Claims 2-5 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lolla et al. (US 20190302291 A1) as applied to claims 1 and 12 above, and further in view of Van Bemmel et al. (US 6012017 A).

Regarding Claim 2. Lolla is silent as to the language of:
The method of claim 1, 
further comprising: 
after generating the visualization, updating a location of the marker of the first related data set; and 
updating the visualization of the stacked data based upon the updated location of the marker of the first related data set.
	Nevertheless Van Bemmel teaches:
after generating the visualization, updating a location of the marker of the first related data set (See Fig. 13E and Col. 12, lines 19-25: A new marker is then created (or an existing marker is updated) 178 on the target log.); and 
(See Fig. 19 and Col. 14, lines 30-36: The new picks for event B are shown in FIG. 19.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla after generating the visualization, updating a location of the marker of the first related data set; and updating the visualization of the stacked data based upon the updated location of the marker of the first related data set such as that of Van Bemmel. Lolla and Van Bemmel are analogous to the instant application, because all of the references are directed to the same field of endeavor. Van Bemmel teaches, “An incorrect marker (e.g., marker 81 in FIG. 15) may be recognized by an experienced geoscientist in many cases.” (See Col. 13, lines 60-65). One of ordinary skill would have been motivated to modify Lolla, because updating the marker location would help to compensate for mispicks, as recognized by Van Bemmel. 

Regarding Claim 3. Lolla is silent as to the language of:
The method of claim 2, 
wherein updating the location of the marker is performed in response to user input.
Nevertheless Van Bemmel teaches:
(See Fig. 5; Fig. 8; Col. 1, lines 55-65; and Col. 5, lines 40-65: user input parameters. The user picks (selects or marks) the sampled curves.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla wherein updating the location of the marker is performed in response to user input such as that of Van Bemmel. Lolla and Van Bemmel are analogous to the instant application, because all of the references are directed to the same field of endeavor. Van Bemmel teaches, “An incorrect marker (e.g., marker 81 in FIG. 15) may be recognized by an experienced geoscientist in many cases.” (See Col. 13, lines 60-65). One of ordinary skill would have been motivated to modify Lolla, because updating the marker location using user input would help to compensate for mispicks, as recognized by Van Bemmel.

Regarding Claim 4. Lolla is silent as to the language of:
The method of claim 3, 
wherein the user input selects a new location for the marker for the first related data set.
Nevertheless Van Bemmel teaches:
(See Fig. 5; Fig. 8; Col. 1, lines 55-65; and Col. 5, lines 40-65: user input parameters. The user picks (selects or marks) the sampled curves.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla wherein the user input selects a new location for the marker for the first related data set such as that of Van Bemmel. Lolla and Van Bemmel are analogous to the instant application, because all of the references are directed to the same field of endeavor. Van Bemmel teaches, “An incorrect marker (e.g., marker 81 in FIG. 15) may be recognized by an experienced geoscientist in many cases.” (See Col. 13, lines 60-65). One of ordinary skill would have been motivated to modify Lolla, because updating the marker location using user input would help to compensate for mispicks, as recognized by Van Bemmel.

Regarding Claim 5. Lolla teaches:
The method of claim 3, 
wherein the user input selects the first related data set (See para[0128]: Such events can be marked for a manual analysis.).

Regarding Claim 13. Lolla is silent as to the language of:

wherein the program code is further configured to, 
after generating the visualization, update a location of the marker of the first related data set, and 
update the visualization of the stacked data based upon the updated location of the marker of the first related data set.
Nevertheless Van Bemmel teaches:
after generating the visualization, updating a location of the marker of the first related data set (See Fig. 13E and Col. 12, lines 19-25: A new marker is then created (or an existing marker is updated) 178 on the target log.); and 
updating the visualization of the stacked data based upon the updated location of the marker of the first related data set (See Fig. 19 and Col. 14, lines 30-36: The new picks for event B are shown in FIG. 19.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla after generating the visualization, updating a location of the marker of the first related data set; and updating the visualization of the stacked data based upon the updated location of the marker of the first related data set such as that of Van Bemmel. Lolla and Van Bemmel are analogous to the instant application, because all of the references are directed to the same field of endeavor. Van Bemmel teaches, “An incorrect marker (e.g., marker 81 in FIG. 15) may be recognized by an experienced geoscientist in many cases.” (See Col. 13, lines 60-65). 

Regarding Claim 14. Lolla is silent as to the language of:
The apparatus of claim 13, 
wherein updating the location of the marker is performed in response to user input.
Nevertheless Van Bemmel teaches:
wherein updating the location of the marker is performed in response to user input (See Fig. 5; Fig. 8; Col. 1, lines 55-65; and Col. 5, lines 40-65: user input parameters. The user picks (selects or marks) the sampled curves.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla wherein updating the location of the marker is performed in response to user input such as that of Van Bemmel. Lolla and Van Bemmel are analogous to the instant application, because all of the references are directed to the same field of endeavor. Van Bemmel teaches, “An incorrect marker (e.g., marker 81 in FIG. 15) may be recognized by an experienced geoscientist in many cases.” (See Col. 13, lines 60-65). One of ordinary skill would have been motivated to modify Lolla, because updating the marker location using user input would help to compensate for mispicks, as recognized by Van Bemmel.

Regarding Claim 15. Lolla is silent as to the language of:
The apparatus of claim 14, 
wherein the user input selects a new location for the marker for the first related data set.
Nevertheless Van Bemmel teaches:
wherein the user input selects a new location for the marker for the first related data set (See Fig. 5; Fig. 8; Col. 1, lines 55-65; and Col. 5, lines 40-65: user input parameters. The user picks (selects or marks) the sampled curves.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla wherein the user input selects a new location for the marker for the first related data set such as that of Van Bemmel. Lolla and Van Bemmel are analogous to the instant application, because all of the references are directed to the same field of endeavor. Van Bemmel teaches, “An incorrect marker (e.g., marker 81 in FIG. 15) may be recognized by an experienced geoscientist in many cases.” (See Col. 13, lines 60-65). One of ordinary skill would have been motivated to modify Lolla, because updating the marker location using user input would help to compensate for mispicks, as recognized by Van Bemmel.

Regarding Claim 16. Lolla teaches:
The apparatus of claim 14, 
wherein the user input selects the first related data set (See para[0128]: Such events can be marked for a manual analysis.).

Claims 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lolla et al. (US 20190302291 A1) as applied to claims 1 and 12 above, and further in view of Thorne et al. (US 20100010745 A1).

Regarding Claim 9. Lolla teaches
The method of claim 1, 
wherein each of the plurality of related data sets includes a well log (See Fig. 1A, Fig. 8A, para[0064], and para[0124]: An array of seismic sensor receivers 104 may be placed within a certain depth of the monitoring well. The data segment comprises five trace sets corresponding to receivers R1, R2, R3, R4, and R5.), and
wherein the visualization of stacked data is a visualization of stacked well logs (See Figures 8A – 8C.).
Lolla is silent as to the language of:
wherein the common entity is a formation feature,

Nevertheless Thorne teaches:
wherein the common entity is a formation feature (See Fig. 1, Fig. 2, and para[0017] – para[0018]: a common layer extending along the line 34 passing through the five logs.),
wherein the marker for each of the plurality of related data sets is associated with a location of the formation feature in the subsurface formation (See Fig. 1, Fig. 2, and para[0017] – para[0018]: a common layer extending along the line 34 passing through the five logs.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla wherein the common entity is a formation feature, wherein the marker for each of the plurality of related data sets is associated with a location of the formation feature in the subsurface formation such as that of Thorne. Lolla and Thorne are analogous to the instant application, because all of the references are directed to the same field of endeavor. Thorne teaches, “While the logs may be derived from depths that are not exactly equal, they should generally overlap and include common geological features.” (See para[0023]). One of ordinary skill would have been motivated to modify Lolla, because a common entity in well logs typically includes common geological features, as recognized by Thorne.

Regarding Claim 10. Lolla teaches:
The method of claim 9, 
(See Fig. 2 and para[0055]: sensor arrays to monitor seismic activity in the vicinity of a region of interest, such as a plurality of producing wells or injection sites.).

Regarding Claim 11. Lolla teaches:
The method of claim 9, 
wherein the well logs for the plurality of related data sets are associated with a plurality of log types (See para[0064] – para[0065]: Geophones or accelerometers may be employed. Passive monitoring systems may rely on other types of sensors and sensor arrays, including without limitation, fiber-optic sensor strings for distributed acoustic sensing, and hydrophone sensor strings.).

Regarding Claim 20. Lolla teaches:
The apparatus of claim 12, 
wherein each of the plurality of related data sets includes a well log (See Fig. 1A, Fig. 8A, para[0064], and para[0124]: An array of seismic sensor receivers 104 may be placed within a certain depth of the monitoring well. The data segment comprises five trace sets corresponding to receivers R1, R2, R3, R4, and R5.), and
(See Figures 8A – 8C.).
Lolla is silent as to the language of:
wherein the common entity is a formation feature,
wherein the marker for each of the plurality of related data sets is associated with a location of the formation feature in the subsurface formation.
Nevertheless Thorne teaches:
wherein the common entity is a formation feature (See Fig. 1, Fig. 2, and para[0017] – para[0018]: a common layer extending along the line 34 passing through the five logs.),
wherein the marker for each of the plurality of related data sets is associated with a location of the formation feature in the subsurface formation (See Fig. 1, Fig. 2, and para[0017] – para[0018]: a common layer extending along the line 34 passing through the five logs.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lolla wherein the common entity is a formation feature, wherein the marker for each of the plurality of related data sets is associated with a location of the formation feature in the subsurface formation such as that of Thorne. Lolla and Thorne are analogous to the instant application, because all of the references are directed to the same field of endeavor. Thorne teaches, “While the logs may be derived from depths that are not exactly equal, they should generally overlap and include common geological features.” (See para[0023]). One of ordinary skill would have been motivated to modify Lolla, because a common entity in well logs typically includes common geological features, as recognized by Thorne.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863